Exhibit 10.5 December 29, 2009 Mr. Niels W. Johnsen 174 Rumson Road Rumson, NJ07760 Reference: Niels W. Johnsen Consulting Agreement This letter will confirm that International Shipholding Corporation has agreed to retain you as a consultant for the period of time commencing January 1, 2010, and ending December 31, 2010.Your consulting compensation will be an annual fee of $250,000, payable pro-rata in monthly installments of $20,833.34, plus reasonable out-of-pocket expenses.At the end of the agreed period of time, this Agreement is automatically extended month-by-month with a continuation of said pro-rata monthly installments of $20,833.34. This Agreement may be cancelled by either party on giving a 90-day notice of cancellation. Please sign below to acknowledge your agreement and acceptance of this Consulting Agreement. Sincerely, /s/ Niels M. Johnsen N. M. Johnsen Chairman of the Board AGREED AND ACCEPTED: /s/ Niels W. Johnsen N. W. Johnsen 1/06/10 Date
